Citation Nr: 0900223	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for a low back condition.  The veteran 
disagreed and perfected an appeal.

In November 2007, the veteran, his spouse and his 
representative presented evidence and testimony at a hearing 
at the RO before a local hearing officer.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The record evidence shows that the veteran has not been 
provided a VA medical examination.  Under the ruling in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

In this case, the veteran has presented the reports of Dr. 
K.C. and D.B., both of whom conclude that the veteran 
currently suffers from progressive degenerative disc disease 
of the lumbar spine.  Both doctors opine, based on the 
veteran's descriptions of continuous chronic pain from the 
time he was discharged to the present, that there is a 
medical nexus between the veteran's reported injuries in 
service and his current conditions.  

Moreover, the veteran testified that he was treated by Dr. 
L.V. and Dr. A.S.  See hearing transcript at page 3.  It may 
be that neither doctor is alive and it would be impossible to 
obtain treatment records from them.  But the record does not 
indicate an attempt was made to ascertain whether any such 
records exist.

In support of the veteran's contentions, the veteran's spouse 
testified that she met her husband in January 1967.  The 
record establishes that the veteran was discharged from 
active duty in February 1966.  The veteran's spouse testified 
that "from the very early stages of our meeting in January, 
periodically, he had really bad problems with his back."  
She goes on to state that the veteran has sought treatment 
"ever since we have been married."  She testified they were 
married in July 1967.  At the hearing, the veteran 
essentially testified that he suffered from chronic back pain 
during service and after service on a continuous basis.

The Board observes that the degree of proof required by 
McLendon is small.  In this case, elements (1) and (3) are 
satisfied.  With regard to element (2), while the veteran's 
service medical record does not indicate the veteran 
complained of or sought treatment for a low back condition 
during service, that is not the sole source of evidence for 
such an injury.  As a lay witness, the veteran is competent 
to testify about what his back pain was like during service, 
and the continuity of that pain from service.  So is his wife 
competent to testify what she observed regarding her 
husband's back over the years.  The Board finds that for 
purposes of rendering a VA medical examination, the evidence 
is sufficient under McLendon.

The Board finds that the record evidence contains 
insufficient competent evidence to render a decision 
regarding the veteran's claim for service connection for a 
low back condition.


Accordingly, the case is REMANDED for the following action:

1. BVA shall contact the veteran in 
writing and request that he provide any 
and all documentation of medical treatment 
from Dr. L.V. and Dr. A.S.  The veteran 
should also be requested to provide 
identifying information and a release for 
any relevant records from Dr. L.V. and Dr. 
A.S., should there be a possibility that 
the records exist.

2.  The RO should arrange for the veteran 
to be examined by an appropriate VA 
medical examiner who should review the 
veteran's VA claims folder prior to 
examining the veteran and indicate in the 
resulting report that the review was 
conducted.  The examiner shall provide a 
diagnosis of the veteran's current 
condition and provide an opinion whether 
the current condition is as likely as not 
related to the veteran's military service.  
Any radiological or other tests deemed 
appropriate by the examiner should be 
conducted.  The examiner's written report 
shall be associated with the veteran's VA 
claims folder.

3.  Upon completion of the foregoing and 
any other developmental action deemed 
necessary, the RO shall readjudicate the 
veteran's claim for entitlement to service 
connection for a low back disorder.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the RO should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




